DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response for Election/Restrictions
Applicant’s election of Group II (claims 25-31) in the reply filed on 5/31/2022 is acknowledged. 
Claims 16-24 are withdrawn as being drawn to a nonelected invention. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 29, it recites the limitation "the sensor probe head" in line 3. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Regarding claim 29, the claim depends on itself resulting in the claim to be incomplete. Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 25-27 and 30-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonner (US Pub No. 2003/0093104).
Regarding claim 25, Bonner discloses (Figures 9-13) a device (Figure 9) for grasping the pericardium of a patient (Figure 13) (Paragraphs 0001-0002 and 0057), comprising: an inner tube (210) having an inner tube diameter and an inner tube end with an inner tube end surface (218) with a first surface structure (first surface structure being the outer surface of the inner tube having outwardly directed projections 222, 224 and 226 as shown in Figure 10) (Paragraph 0054); and an outer tube (212) having an outer tube diameter, the outer tube diameter being larger than the inner tube diameter (clearly shown in Figures 9-11) (Paragraphs 0053-0054), and an outer tube end with an outer tube end surface (216) with a second surface structure (second surface structure being the outer surface of the outer tube), the first surface structure and the second surface structure being formed differently [Since the first surface structure has outwardly directed projections 222, 224 and 226 as shown in Figure 10 while the second surface structure does not have any outwardly directed projections, then this will result in the first surface structure and the second surface structure to be formed differently], wherein the inner tube is movably arranged in the outer tube (Paragraphs 0054-0055).
	Regarding claim 26, wherein the inner tube is rotatably arranged in the outer tube (Paragraphs 0054-0055).
	Regarding claim 27, further comprising an inner part (stylet 220), the inner part being movably arranged in the inner tube (Paragraphs 0044 and 0057).
	Regarding claim 30, wherein the inner tube is flexible (Paragraph 0053).
	Regarding claim 31, wherein the inner tube is a hose (Paragraphs 0049 and 0053) [Fluid is injected through the fluid fitting of the inner tube and through the lumen of the inner tube which results in the inner tube to be a hose]
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Bonner (US Pub No. 2003/0093104) as applied to claim 27 above, and further in view of Receveur (US Pub No. 2005/0165324).
Regarding claim 28, Bonner discloses all of the elements of claim 27 above except for a sensor probe in at least one through-bore of the inner part.
Receveur, in the analogous art of cardiac devices, teaches (Figures 6) a cardiac device (Figure 6) that includes a sensor probe (14) in at least one through-bore of an inner part or stylet (10) (Figure 6) (Paragraphs 0029 and 0051). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the inner part or stylet of Bonner to have a sensor probe in at least one through-bore of the inner part or stylet as taught by Receveur, in order to provide guidance when performing the surgical procedure and also, to provide confirmation that the device is located in the correct target area (Receveur, Paragraphs 0022, 0026 and 0030). 

Allowable Subject Matter
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and also, if it overcomes the 112 rejection set forth in this office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAJID JAMIALAHMADI/Primary Examiner, Art Unit 3771